Appellant was convicted of murder, his punishment being assessed at twenty-five years confinement in the penitentiary.
No bills of exception were reserved, and no objection to the charge was presented. There is set up in the motion for a new trial the statement that there was newly discovered evidence. There is nothing to support this statement in the way of an affidavit. It is, therefore, not discussed.
The only other matter pertains to the sufficiency of the evidence. That for the State is clear and positive that appellant shot and killed deceased, another Mexican. Appellant's contention was that deceased was shot by another party. To sustain this he introduced evidence. The jury believed the State's witnesses, and we would not feel authorized to disturb the finding of the jury.
The judgment is affirmed.
Affirmed.